DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-15 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Huberman discloses a method, comprising: receiving, by a first routing service of a first quantum computing device, a routing request from a sending service of the first quantum computing device, wherein the routing request comprises a payload qubit and an identifier of a destination service of a second quantum computing Device [In Fig above of provisional app, at source node “first quantum device”, receiving a request for a route to destination node “second quantum device” which includes qubit and destination, Qubit selection selects a qubit ID and send a request to Forward Qubit with qubit id and dest]; identifying, by the first routing service, a routing entry of a plurality of routing entries of a routing table, wherein the routing entry corresponds to the destination service [In Fig above of provisional app, at source node “first quantum device”, Forward Qubit for identifying a next hop to forward data to destination node]; identifying, based on the routing entry, a first teleporting service of the first quantum computing device, wherein the first teleporting service is associated with a first qubit in an entangled state with a corresponding second qubit associated with a second teleporting service of the second quantum computing device [In Fig above of provisional app, at source node “first quantum device”, identify a teleport service based on destination and qubitid that associated with the first and second nodes that has entangled pairs]; routing, by the first routing service, the routing request to the first teleporting service [In Fig above of provisional app, at source node “first quantum device”, send to teleport service “Quantum circuit”]; generating, by the first teleporting service using the payload qubit and the first qubit, quantum state data for the payload qubit [In Fig above of provisional app, at source node “first quantum device”, Quantum circuit generates BSM result and eprid based on next hop, qubitid and entangled pairs];
and sending, by the first teleporting service, the quantum state data to the second
teleporting service via a communications network [[In Fig above of provisional app, at
source node “first quantum device” send bsm result and eprid to destination node]. 
	Rodney discloses each routing entry of the plurality of routing entries corresponds to a qubit among a plurality of qubits including the first qubit, the second qubit, and the payload qubit [Sec. 5.3 example disclose a routing table [Table 1] includes the entries wherein each entry corresponds to qbit, Fig 9 in order to forward qubits to destinations]. None of these references, taken alone or in any reasonable combination, teach the claims as amended populating, by the first routing service, the routing table based on one or more Quantum Assembly (QASM) files received from a
corresponding one or more services of the first quantum computing device., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414